524 F.2d 53
91 L.R.R.M. (BNA) 2112, 78 Lab.Cas.  P 11,246
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROPER CORPORATION, WILLIAMSBURG DIVISION, Respondent.
No. 74-2370.
United States Court of Appeals,Sixth Circuit.
Oct. 13, 1975.

William R. Stewart, Elliott Moore, William F. Wachter, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D. C., Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for petitioner.
Gilbert Cohen, Michael J. Shershin, Chris Mitchell, Fred M. Richardson, Constangy & Prowell, George B. Smith, Atlanta, Ga., for respondent.
ORDER
Before WEICK and MILLER, Circuit Judges, and CECIL, Senior Circuit Judge.


1
Upon consideration of the application of the Board for enforcement of its order finding that Respondent violated Sections 8(a)(1) and (3) of the National Labor Relations Act as amended, which order of the Board is reported in 213 NLRB No. 19, and upon consideration of the records, briefs and arguments of counsel, we are of the opinion that the order of the Board is supported by substantial evidence and is not clearly erroneous.


2
It is therefore ordered that the order of the Board be and it is hereby enforced.